                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


DR. JOEL C. NKEMAKOLAM,                          §
                                                 §
                   Plaintiff,                    §               SA-18-CV-01283-ESC
                                                 §
vs.                                              §
                                                 §
NORTHSIDE INDEPENDENT SCHOOL                     §
DISTRICT,                                        §
                                                 §
                   Defendant.                    §



                                             ORDER

       Before the Court is the above-styled cause of action. The record reflects that on February

20, 2020, the parties filed an Agreed Joint Stipulation of Dismissal [#28] as to all of the claims

asserted in this lawsuit. Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED WITH PREJUDICE with

each party to bear its own costs of court, fees, and expenses.

       IT IS FURTHER ORDERED that this case is CLOSED.

       SIGNED this 21st day of February, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE
